DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electric rotor, second must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 113, 15 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
2.	The following claim limitations is unclear which elements are being referred to. By way of example, claim 1 recites a plurality of electric rotors, then other portions of the claims introduces first and second rotors. Are these in addition to the plurality of rotors, or are the part of the plurality? 
Claim 1 should read - -wherein at least one of the wings has a first and second electric rotor of the plurality of electric rotors- -.
Appropriate correction is required.
First electric rotor in 
	a) Claim 1, line 13-14
	b) Claim 2, line 2
	c) Claim 3, line 2
	d) Claim 6, line 2
	e) Claim 7, line 13
	f) Claim 8, line 2
	g) Claim 15, line 2
Second electric rotor in

	b) Claim 2, line 3
	c) Claim 3, line 4
	d) Claim 6, line 2
	e) Claim 7, line 13
	f) Claim 8, line 3
	g) Claim 15, line 2
First electric motor in
	a) Claim 5, line 2
	b) Claim 17, lines 6 and 12
Second electric motor in
	a) Claim 5, line 2
	b) Claim 17, lines 6 and 12

3.	Claim 1, in line 6 and line 10, 
Claim 7, in line 11,
Claim 8, lines 2 and 3,
Claim 9, lines 2 and 3,
Claim 14, line 9,
Claim 15, lines 2 and 3,
Claim 16, lines 2 and 3,
recites the limitation "the wings(s)".  It is unclear which wing is being referenced. There is insufficient antecedent basis for this limitation in the claims.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160288903 A1 Rothhaar; Paul M. et al. further in view of US 10183746 B2 McCullough; John Richard et al.
4.	Regarding claim 1 Rothhaar teaches a vertical take-off and landing (VTOL) aircraft (para 0024) comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides 
However McCullough teaches wherein at least one of the wings has a first and a second electric rotor which are each mounted having non-parallel axes of rotation so that the thrust lines of the first and second electric rotors are different (fig. 7C, element 384 pitch angle of thrust vector).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric rotor as taught by Rothhaar with different thrust lines taught by McCullough so that “This enables differential thrust vectoring yaw control during hover, as well as an unlimited combination of differential thrust vectoring coupled with net lateral thrust to allow positioning over a stationary target while crosswinds are present.” (col. 17 line 70- col. 18 line 4).
5.	Regarding claim 3, McCullough as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 1, wherein an axis of rotation of the first electric rotor  is angled upwardly relative to a plane passing through leading and trailing portions of the control surface (fig. 7C elements 348, 366), and an axis of rotation of the second electric rotor  is angled downwardly relative to a plane passing through leading and trailing portions of the control surface (fig. 7B, elements 350, 344). 
6.	Regarding claim 4, McCullough as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 1, wherein when the first and second electric motors are operated at the same 
7.	Regarding claim 10, McCullough as modified teaches, the vertical take-off and landing (VTOL) aircraft of claim 1, where a distal portion of each forward wing, furthest from the fuselage, is connected to a distal portion of the adjacent rearward wing with a connecting member (fig. 1B, element 18), defining a boxed wing structure.
8.	Regarding claim 11 McCullough teaches, the vertical take-off and landing (VTOL) aircraft of claim 1, where each forward wing is connected to the adjacent rearward wing with one or more struts or tie bars  (fig. 1B, element 18).
9.	Regarding claim 12, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 1, wherein the control surface is pivotal through a range of about 80 and 100 degrees (fig. 1A/B rotate, element 120, 90 degrees).
10.	Regarding claim 13, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 12, wherein the control surface is pivotal through a range of about 90 degrees (fig. 1A/B rotate, element 120, 90 degrees).
11.	Regarding claim 14, Rothhaar teaches A vertical take-off and landing (VTOL) aircraft (para 0024) comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides of the fuselage (fig. 4, elements 410 a and b); first and second rearward wings mounted to opposing sides of the fuselage (fig. 4, elements 460 a and b), but fails to teach each forward wing being connected to the adjacent rearward wing with a distal connecting member or strut(s) to define a box wing or strut braced wing structure; however Rothhaar further teaches each wing having a fixed leading edge (fig. 1B, element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally horizontal axis (fig. 1B. element 120); a plurality of electric rotors mounted to the wings (fig. 4, elements 
However McCullough teaches ), each forward wing being connected to the adjacent rearward wing with a distal connecting member or strut(s) to define a box wing or strut braced wing structure (fig. 1B, element 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing as taught by Rothhaar with different connecting member taught by McCullough in order to “…form an airframe 26 with wing members 14, 16 and outboard pylons 18, 20 being the outer structural members and inboard pylons 22, 24 providing internal structural support.” (col. 7, lines 21-24).
12.	Regarding claim 17 Rather teaches a vertical take-off and landing (VTOL) aircraft (para 0024) comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides of the fuselage (fig. 4, elements 410 a and b), each wing having a fixed leading edge (fig. 1B, element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally horizontal pivot axis (fig. 1B. element 120); first and second electric motors  each having rotors (fig. 4, elements 430a/b), the motors being mounted to each wing (fig. 4, elements 430a/b), the electric rotors being pivotal with the trailing control surface between a first position in which each rotor has a generally vertical axis of rotation (fig. 1B), and a second position in which each rotor has a generally horizontal axis of rotation (fig. 1A), but fails to teach a control system for controlling each motor; wherein the control system is configured to selectively operate the first electric motor and the second electric motor at different rotational speeds to generate a turning moment to pivot the control surface about the pivot axis.
However McCullough teaches a control system for controlling each motor (col. 2, lines 36-38); wherein the control system is configured to selectively operate the first electric motor and the second electric 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL aircraft as taught by Rather with different control system taught by McCullough so that “This enables differential thrust vectoring yaw control during hover, as well as an unlimited combination of differential thrust vectoring coupled with net lateral thrust to allow positioning over a stationary target while crosswinds are present.” (col. 17 line 70- col. 18 line 4).
Claims 2, 5-7-9, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar and McCullough as applied to claims above, and further in view of US 20110042509 A1 Bevirt; JoeBen et al.
13.	Regarding claim 2, the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein a thrust line of the first electric rotor is angled to pass above a hinge line, and a thrust line of the second electric rotor is angled to pass below the hinge line.
However Bevirt teaches wherein a thrust line of the first electric rotor is angled to pass above a hinge line (fig. 12, element 215), and a thrust line of the second electric rotor is angled to pass below the hinge line (fig. 12, element 217).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
14.	Regarding claim 5 Rothhaar teaches as modified the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein the first and second electric motors are pivotally mounted to an underside of the fixed leading edge.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
15.	Regarding claim 6, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 5, wherein a distal end of each of the first and a second electric rotors  is secured to the trailing control surface (fig. 1B element 140 secures rotor 130 to trailing edge 120).
16.	Regarding claim 7 Rothhaar teaches a vertical take-off and landing (VTOL) aircraft (para 0024) comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides of the fuselage (fig. 4, elements 410 a and b); first and second rearward wings mounted to opposing sides of the fuselage (fig. 4, elements 460 a and b); each wing having a fixed leading edge (fig. 1B, element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally horizontal axis (fig. 1B. element 120); a plurality of electric motors each having rotors mounted to the wings (fig. 4, elements 430a/b), the electric rotors being pivotal with the trailing control surface between a first position in which each rotor has a generally vertical axis of rotation (fig. 1A), and a second position in which each rotor has a generally horizontal axis of rotation (fig. 1B); but fails to teach wherein at least one of the wings has a first and a second electric rotor  which are offset relative to upper and lower surfaces of the wing.
However Bevirt teaches wherein at least one of the wings has a first and a second electric rotor which are offset relative to upper and lower surfaces of the wing (fig. 12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in 
17.	Regarding claim 8 Bevirt as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 7, wherein the first electric rotor  is located below the lower surface of the wing (fig. 12, element 217), and the second electric rotor  is located above the upper surface of the wing (fig. 12, element 215).
18.	Regarding claim 9, Bevirt as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 7, wherein the electric rotors are distributed along the wing at 4850-6969-9511.1-4-Docket No.: 087138-000005 positions below the lower surface of the wing and alternately above the upper surface of the wing (fig. 12).
19.	Regarding claim 15, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 14, but fails to teach wherein at least one of the wings has a first and a second electric rotor which are offset relative to an upper and a lower surface of the wing.
However Bevirt teaches wherein at least one of the wings has a first and a second electric rotor which are offset relative to an upper and a lower surface of the wing (fig. 12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
20.	Regarding claim 16 Rothhaar teaches The vertical take-off and landing (VTOL) aircraft of claim 14, but fails to teach wherein the electric rotors are distributed along the wing at positions below the lower surface of the wing and alternately above the upper surface of the wing.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
21.	Regarding claim 18 Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft claim 1, but fails to teach wherein each rotor is longitudinally offset relative to an adjacent rotor mounted on the same wing, about an axis of rotation of the rotors.
However Bevirt teaches wherein each rotor is longitudinally offset relative to an adjacent rotor mounted on the same wing, about an axis of rotation of the rotors (fig. 12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
22.	Regarding claim 19 Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 18, wherein each rotor outer diameter is overlapping relative to an adjacent rotor outer diameter and mounted on the same wing, when viewed in a plane extending perpendicular to an axis of rotation of the rotors (fig. 4, elements 430a/b overlap adjacent rotor).
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar and McCullough as applied to claims above, and further in view of US 20190291626 A1 Duffy; Michael James et al. 
23.	Regarding claim 20, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein the fuselage has a cabin which is accessed through a door which is forward facing and hinged at an upper region to open upwardly.
However Duffy teaches wherein the fuselage has a cabin which is accessed through a door which is forward facing and hinged at an upper region to open upwardly (fig. 1B, element 150 door, 152 hinge).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the door taught by Duffy “…for loading and unloading a cargo area…” (para 0029).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar and McCullough as applied to claims above, and further in view of US 5417386A Wernicke; Kenneth G.
24.	Regarding claim 21 Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein the first and second rearward wings each includes a downwardly and rearwardly extending winglet having one or more wheels for supporting the aircraft.
However Wernicke teaches wherein the first and second rearward wings (fig. 1, element 21 equal to forward wings) each includes a downwardly and rearwardly extending winglet (fig. 1, element 37 winglet) having one or more wheels (fig. 1, element 43) for supporting the aircraft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the wheels taught by Wernicke in order to for “…stability and performance…” (col. 1, lines 37-41).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642